Title: From Benjamin Franklin to [John Franklin?], 25 December 1750
From: Franklin, Benjamin
To: Franklin, John

Phila. Decr. 25. 1750 
I have lately made an Experiment in Electricity that I desire never to repeat. Two nights ago being about to kill a Turkey by the Shock from two large Glass Jarrs containing as much electrical fire as forty common Phials, I inadvertently took the whole thro’ my own Arms and Body, by receiving the fire from the united Top Wires with one hand, while the other held a Chain connected with the outsides of both Jars. The Company present (whose talking to me, and to one another I suppose occasioned my Inattention to what I was about) Say that the flash was very great and the crack as loud as a Pistol; yet my Senses being instantly gone, I neither Saw the one nor heard the other; nor did I feel the Stroke on my hand, tho’ I afterwards found it raised a round swelling where the fire enter’d as big as half a Pistol Bullet by which you may judge of the Quickness of the Electrical Fire, which by this Instance Seems to be greater than that of Sound, Light and animal Sensation. What I can remember of the matter, is, that I was about to try whether the Bottles or Jars were fully charged, by the Strength and Length of the stream issuing to my hands as I commonly used to do, and which I might safely eno’ have done if I had not held the chain in the other hand; I then felt what I know not how well to describe; an universal Blow thro’out my whole Body from head to foot which seem’d within as well as without; after which the first thing I took notice of was a violent quick Shaking of my body which gradually remitting, my sense as gradually return’d, and then I tho’t the Bottles must be discharged but Could not conceive how, till att last I Perceived the Chain in my hand, and Recollected what I had been About to do: that part of my hand and fingers which held the Chain was left white as tho’ the Blood had been Driven Out, and Remained so 8 or 10 Minutes After, feeling like Dead flesh, and I had a Numbness in my Arms and the back of my Neck, which Continued till the Next Morning but wore off. Nothing Remains now of this Shock but a Soreness in my breast Bone, which feels As if it had been Brused. I Did not fall, but Suppose I should have been Knocked Down if I had Received the Stroke in my head: the whole was Over in less than a minute.
You may Communicate this to Mr. Bowdoin As A Caution to him, but do not make it more Publick, for I am Ashamed to have been Guilty of so Notorious A Blunder; A Match for that of the Irishman, Sister Told me of, who to Divert his Wife pour’d the Bottle of Gun Powder on the live Coal; or of that Other, who being About to Steal Powder, made a Hole in the Cask with a Hott Iron. Yours &c.
B Franklin
The Jars hold 6 Gallons each.
